                                                                                          As of: June 12, 2013
                                                                                          Received: February 13, 2013
                                                                                          Status: Posted
       PUBLIC SUBMISSION                                                                  Posted: May 01, 2013
                                                                                          Category: Private Industry - PI001
                                                                                          Tracking No. 1jx-83ns-bm02
                                                                                          Comments Due: April 08, 2013
                                                                                          Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63215
      Mark Quinlivan



                                              Submitter Information
      Name: Mark Quinlivan
      Address:
        Scottsboro,  AL,  35769
      Organization: Individual


                                                   General Comment
      As a Catholic, a business-owner, and an American citizen, I am firmly against mandatory coverage for
      contraception and other forms of birth control. I am firmly against this administration's health-care
      policy. The U.S. federal government has proven to be one of the worst money managers in the
      world. Why should the U.S. population have any confidence in the federal government's ability to
      manage the health-care industry? I think it is absolutely ridiculous.




                                                                                                                              025632

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63215.html[7/10/2013 11:09:39 AM]
